Exhibit 10.1

 

EXECUTION VERSION

 

TAX MATTERS AGREEMENT

 

between

 

VORNADO REALTY TRUST

 

and

 

JBG SMITH PROPERTIES

 

dated as of

 

July 17, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1. Definition of Terms

2

 

 

SECTION 2. Allocation of Taxes and Tax-Related Losses

11

 

 

 

2.1

Allocation of Taxes

11

2.2

Allocation of Distribution Taxes

12

2.3

Tax Payments

12

2.4

Closing of Tax Year

13

2.5

Allocation of Tax Attributes

13

 

 

SECTION 3. Preparation and Filing of Tax Returns

13

 

 

 

3.1

Returns

13

3.2

Provision of Information

15

3.3

Special Rules Relating to the Preparation of Tax Returns

15

3.4

Refunds, Credits or Offsets

15

3.5

Carrybacks

16

3.6

Amended Returns

16

 

 

SECTION 4. Tax Payments

16

 

 

 

4.1

Payment of Taxes to Tax Authority

16

4.2

Indemnification Payments

16

4.3

Interest on Late Payments

17

4.4

Tax Consequences of Payments and Adjustments

17

4.5

Section 336(e) Election

18

 

 

SECTION 5. Cooperation and Tax Contests

18

 

 

 

5.1

Cooperation

18

5.2

Notices of Tax Contests

18

5.3

Control of Tax Contests

19

5.4

Cooperation Regarding Tax Contests

19

 

 

SECTION 6. Tax Records

20

 

 

 

6.1

Retention of Tax Records

20

6.2

Access to Tax Records

20

6.3

Confidentiality

20

 

 

SECTION 7. Representations and Covenants

20

 

 

 

7.1

Covenants of Vornado and Newco

20

7.2

Covenants of Newco

21

 

i

--------------------------------------------------------------------------------


 

7.3

Covenants of Vornado

21

7.4

Newco Further Assurances

22

7.5

Vornado Further Assurances

22

7.6

Notices and Exceptions

22

7.7

Relief

23

7.8

Operating Rules

23

7.9

REIT Certificates

24

 

 

SECTION 8. General Provisions

24

 

 

 

8.1

Predecessors or Successors

24

8.2

Construction

25

8.3

Counterparts

25

8.4

Notices

25

8.5

Amendments

26

8.6

Assignment

26

8.7

Successors and Assigns

26

8.8

Change in Law

26

8.9

Authorization, Etc.

26

8.10

Termination

26

8.11

Subsidiaries

26

8.12

Third-Party Beneficiaries

26

8.13

Governing Law

27

8.14

Waiver of Jury Trial

27

8.15

Severability

27

8.16

Waiver

27

8.17

No Double Recovery

27

8.18

No Strict Construction; Interpretation

27

 

ii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (the “Agreement”) is dated as of July 17, 2017 by and
between Vornado Realty Trust, a Maryland real estate investment trust
(“Vornado”) and JBG SMITH Properties, a Maryland real estate investment trust
and a Subsidiary of Vornado immediately prior to the Vornado Distribution (as
defined below) (“Newco” and, together with Vornado, the “Parties,” and each, a
“Party”).  Unless otherwise indicated, all “Section” references in this
Agreement are to Sections of the Agreement.

 

RECITALS

 

WHEREAS, the board of directors of Vornado determined that it is in the best
interest of Vornado and its stockholders to separate the businesses of Newco
from Vornado’s other businesses on the terms and conditions set forth in the
Separation and Distribution Agreement by and among Vornado, Vornado Realty L.P.,
a Delaware limited partnership (“Vornado OP”), Newco, and JBG SMITH Properties
LP, a Delaware limited partnership (“Newco OP”), dated on or about the date
hereof (the “Separation and Distribution Agreement”);

 

WHEREAS, the board of directors of Vornado has authorized the distribution of
all of the issued and outstanding common shares, par value $0.01 per share, of
Newco (the “Newco Shares”) to the holders of record, as of the record date, of
common shares of Vornado, par value $0.04 per share (the “Vornado Shares”),
entitled to participate in such distributions, with such distribution to be made
on a pro rata basis (such distribution, the “Vornado Distribution”);

 

WHEREAS, Vornado and Newco intend for the Transactions (as defined below) to be
treated in accordance with the Agreed Treatment (as defined below), including
for the Vornado Contribution of OP Units (as defined below) and the Vornado
Distribution together to qualify for the Tax-Free Status (as defined below);

 

WHEREAS, the boards of directors of Vornado and Newco have each determined that
the Vornado Distribution and the other transactions contemplated by the
Separation and Distribution Agreement are in the best interests of their
respective companies and stockholders and have approved the Separation and
Distribution Agreement;

 

WHEREAS, the Parties contemplate that, pursuant to the Master Transaction
Agreement (as defined below), immediately after the Vornado Distribution and the
Effective Time (as defined below), the transactions described in such agreement
will occur (pursuant to which, inter alia, Newco and Newco OP will issue Equity
Interests (as defined below) to certain Persons);

 

WHEREAS, the Parties set forth in the Separation and Distribution Agreement and
the Master Transaction Agreement (as defined below) the principal arrangements
between them regarding the separation of the Newco Group (as defined below) from
the Vornado Group (as defined below); and

 

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of liabilities for Taxes (as defined below) arising prior to, as a
result of, and subsequent to the Vornado Distribution, and to provide for and
agree upon other matters relating to Taxes (as defined below).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Parties hereby agree as follows:

 

SECTION 1.  Definition of Terms.  For purposes of this Agreement, the following
terms have the following meanings:

 

“Acquisition Transaction Requiring Notice” means a transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and Treasury Regulations Section 1.355-7, or any
other regulations promulgated thereunder, to enter into a transaction or series
of transactions), whether such transaction is supported, permitted or solicited
by management or shareholders of Newco or any of its Subsidiaries, is a hostile
acquisition, or otherwise, as a result of which Newco or such Subsidiary would
merge or consolidate with or enter into any other reorganization transaction
with any other Person or as a result of which one or more Persons would
(directly or indirectly) acquire, or have the right to acquire, from Newco or
such Subsidiary and/or one or more holders of outstanding shares of Equity
Interests of Newco or such Subsidiary, as the case may be, a number of shares of
Equity Interests of Newco or such Subsidiary that would, when combined with any
other changes in ownership of the Equity Interests of Newco or such Subsidiary
pertinent for purposes of Section 355(e) of the Code (but not taking into
account Excepted Transactions), comprise an Applicable Percentage Interest in
Newco or such Subsidiary (A) by value, as of the date of such transaction, or in
the case of a series of transactions, the date of the last transaction of such
series, or (B) by vote, as of the date of such transaction, or in the case of a
series of transactions, the date of the last transaction of such series. 
Notwithstanding the foregoing, a Acquisition Transaction Requiring Notice shall
not include (A) the adoption by Newco of, or issuance of stock pursuant to, a
shareholder rights plan or (B) issuances of Equity Interests by Newco or any of
its Subsidiaries that satisfy Safe Harbor VIII (relating to acquisitions in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulations
Section 1.355-7(d).  For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power shall be treated as an indirect acquisition of Equity Interests
by the shareholders whose voting power is increased thereby and any redemption
of shares of Equity Interests shall be treated as an indirect acquisition of
Equity Interests by the non-exchanging shareholders.  This definition and the
application thereof are intended to monitor compliance with Section 355(e) of
the Code and shall be interpreted accordingly.  Any clarification of, or change
in, the statute or regulations promulgated under Section 355(e) of the Code or
published IRS guidance with respect thereto shall be incorporated in this
definition and its interpretation.

 

“Agreed Treatment” means the treatment of:

 

(i)                                     the Vornado OP Contribution to Newco OP
and the Vornado OP Distribution of OP Units together as a partnership division
taking the “assets-over form” (as described in Treasury Regulations
Section 1.708-1(d)) in which no gain or loss is recognized by Vornado OP, Newco
OP, and Vornado pursuant to Sections 721(a), 731(a), and 731(b) of the Code and

 

(ii)                                  the Vornado Contribution of OP Units and
the Vornado Distribution in accordance with the Tax-Free Status.

 

2

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Applicable Percentage Interest” means a five percent (5%) or greater interest,
except that (i) if ten percent (10%) or more of the Vornado Included Interests
are Kickout Interests, “Applicable Percentage Interest” means a two percent (2%)
or greater interest and (ii) if twenty percent (20%) or more of the Vornado
Included Interests are Kickout Interests, “Applicable Percentage Interest” means
a one percent (1%) or greater interest.

 

“Applicable Year” has the meaning assigned to such term in the Partnership
Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday or a statutory
holiday on which banks in the State of New York are closed.

 

“Closing” has the meaning assigned to such term in the Master Transaction
Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Companies” means Vornado and Newco.

 

“Company” means Vornado or Newco, as the context requires.

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise.

 

“Controlling Party” means, with respect to a Tax Contest, the Person that has
responsibility, control and discretion in handling, defending, settling or
contesting such Tax Contest.

 

“Disclosing Party” has the meaning set forth in Section 6.3.

 

“Distribution Comparison Analysis” means, for a Party whose required amount of
distributions under Section 857(a) of the Code is reduced, the actual reduction
in distributions undertaken by such Party, as determined by a Tax Arbitrator,
taking into account the distribution history (or where such history is not
available, the projected distributions) of such Party, in each case as
appropriate in the discretion of such Tax Arbitrator.

 

“Distribution Date” means the Date on which Vornado distributes the Newco Shares
to the holders of the Vornado Shares.

 

“Distribution Tax Counsel” means Sullivan & Cromwell LLP.

 

“Distribution Taxes” means (x) any Taxes arising from a Relevant Final
Determination (including, for the avoidance of doubt, (i) Taxes imposed because
“Section 1374 treatment” (as that phrase is defined in Treasury Regulations
Section 1.337(d)-7(b)) applies or Taxes imposed because of the application of
Temporary Treasury Regulations Section 1.337(d)-7T(b)(4) to Vornado, Newco, or
any of their respective Subsidiaries and (ii) Spin-Failure Related REIT

 

3

--------------------------------------------------------------------------------


 

Compliance Taxes) and all reasonable costs and expenses associated with such
Taxes and (y) all costs, expenses and damages associated with shareholders
litigation or controversies and any amount paid by a Party in respect of the
liability of its shareholders, whether paid to its shareholders or to any Tax
Authority, resulting from the failure or alleged failure of the Vornado
Contribution of OP Units and the Vornado Distribution together to qualify for
the Tax-Free Status and all reasonable costs and expenses associated with such
payments.

 

“Effective Time” has the meaning assigned to such term in the Separation and
Distribution Agreement.

 

“Employee Matters Agreement” has the meaning assigned to such term in the Master
Transaction Agreement.

 

“Equity Incentive Plan” has the meaning assigned to such term in the Master
Transaction Agreement.

 

“Equity Interest” means any instrument treated as equity for United States
federal income tax purposes.

 

“Excepted Disposals” means (i) expenditure of cash paid to acquire assets in an
arm’s length transaction, (ii) transfers of property to a disregarded entity of
the transferor, (iii) payment of indebtedness, (iv) any disposal of any property
whose proceeds are reinvested in the business of the Company within six month of
such disposal (it being understood that reinvestment in the business does not
include increases in working capital, cash or marketable securities or similar
assets).

 

“Excepted Transactions” means (i) the transactions described in the Master
Transaction Agreement or any conversion of OP Units issued pursuant to the
Master Transaction Agreement into Newco Shares, (ii) the issuance of Newco
Shares and OP Units pursuant to the Employee Matters Agreement or the Equity
Incentive Plan or any conversion of OP Units issued pursuant to the Employee
Matters Agreement or the Equity Incentive Plan into Newco Shares, (iii) any sale
or other disposition of Newco Shares by the persons receiving such Newco Shares
pursuant to the previous clauses of this definition, if such sales or other
dispositions satisfy the requirements of Treasury Regulations
Section 1.355-7(d)(7), and (iv) any prior Acquisition Transaction Requiring
Notice with respect to which Newco has notified Vornado pursuant to
Section 7.6(e).

 

“Expert Law Firm” means a law firm nationally recognized for its expertise in
the matter for which its opinion is sought that is reasonably satisfactory to
the Party seeking such opinion.

 

“Fifty-Percent Equity Interest” means, in respect of any corporation (within the
meaning of the Code), stock or other equity interests of such corporation
possessing (i) at least fifty percent (50%) of the total combined voting power
of all classes of stock or equity interests entitled to vote or (ii) at least
fifty percent (50%) of the total value of shares of all classes of stock or of
the total value of all equity interests.

 

“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of Local Tax Law.

 

4

--------------------------------------------------------------------------------


 

“Group” means the Vornado Group or the Newco Group, as the context requires.

 

“Indemnification-Receipt Related Corporate Taxes” means Taxes imposed on a
Vornado Indemnified Party at the entity level if, as the result of a accruing or
receiving an amount required to be paid pursuant to Sections 2.2(a)(i) or
2.2(a)(ii), such party is unable to comply with the requirements of operating as
a REIT (including as a result of Newco failing to qualify as a REIT for any
period).

 

“Indemnified Party” means each Newco Indemnified Party and each Vornado
Indemnified Party, as the context requires.

 

“Indemnifying Party” has the meaning set forth in Section 4.4.

 

“IRS” means the Internal Revenue Service.

 

“JBG Tax Group” has the meaning assigned to such term in the Master Transaction
Agreement.

 

“Kickout Interests” has the meaning assigned to such term in the Master
Transaction Agreement.

 

“Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by any federal, state, local or foreign court, administrative body or other
governmental or quasi-governmental entity with competent jurisdiction.

 

“Local” means pertaining to a jurisdiction (whether within or outside the United
States of America), other than the Federal Government of the United States of
America.

 

“Master Transaction Agreement” means the Master Transaction Agreement by and
among Vornado, Vornado OP, JBG Properties Inc., JBG/Operating Partners, L.P.,
the JBG Parties Set Forth on Schedule A, Newco and Newco OP, dated as of
October 31, 2016.

 

“Newco” has the meaning set forth in the preamble hereof.

 

“Newco Business” means the “Washington, D.C. Segment Active Business,” as set
forth and to the extent described in the Tax Opinion Representation Letter, that
constitutes an active trade or business, within the meaning of Section 355(b) of
the Code, of the separate affiliated group of Newco, as represented in the Tax
Opinion Representation Letter.

 

“Newco Group” means (i) with respect to any Tax Year (or portion thereof) ending
at or before the Effective Time, Newco and each of its Subsidiaries at the
Effective Time and (ii) with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, Newco and each Subsidiary of Newco (but only
while such Subsidiary is a Subsidiary of Newco).

 

“Newco Indemnified Party” includes each member of the Newco Group, each of their
Representatives, each of their respective heirs, executors, trustees,
administrators, successors, and assigns.

 

5

--------------------------------------------------------------------------------


 

“Newco OP” has the meaning set forth in the recitals to this Agreement.

 

“Newco Shares” has the meaning set forth in the recitals to this Agreement.

 

“Newco Taint” means any violation of a covenant or any inaccuracy or falsity of
a representation made by Newco in Section 7.1, 7.2, or 7.4 of this Agreement,
the taking of a Restricted Action by Newco, any inaccuracy or falsity of the
representation made in Section 4.13(p) of the Master Transaction Agreement, any
violation of the covenant in Section 6.3(f) of the Master Transaction Agreement,
or any acquisition of stock of Newco (after applying Section 7.8 hereof and
other than pursuant to the Master Transaction Agreement) by any member of the
JBG Tax Group.

 

“Non-Controlling Party” has the meaning set forth in Section 5.3(a).

 

“Non-Preparer” means any Company that is not responsible for the preparation and
filing of the applicable Tax Return pursuant to Section 3.1.

 

“Parties” has the meaning set forth in the preamble hereof.

 

“Partnership Agreement” has the meaning assigned to such term in the Master
Transaction Agreement.

 

“Payment Date” means (x) with respect to any U.S. federal income tax return, the
date on which any required installment of estimated taxes determined under
Section 6655 of the Code is due, the date on which (determined without regard to
extensions) filing the return determined under Section 6072 of the Code is
required, and the date the return is filed and (y) with respect to any other Tax
Return, the corresponding dates determined under the applicable Tax Law.

 

“Permitted Acquisition” means any acquisition (as a result of the Vornado
Distribution) of Newco Shares solely by reason of holding Vornado Shares, but
does not include such an acquisition if such Vornado Shares, before such
acquisition, were itself acquired in a manner to which the flush language of
Section 355(e)(3)(A) of the Code applies (thus causing, for the avoidance of
doubt, Section 355(e)(3)(A)(i), (ii), (iii) or (iv) of the Code not to apply).

 

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture, or other entity of
any kind.

 

“Post-Distribution Period” means any Tax Year or other taxable period beginning
after the Distribution Date and, in the case of any Straddle Period, that part
of the Tax Year or other taxable period that begins at the beginning of the day
after the Distribution Date.

 

“Pre-Distribution Period” means any Tax Year or other taxable period that ends
on or before the Distribution Date and, in the case of any Straddle Period, that
part of the Tax Year or other taxable period through the end of the day on the
Distribution Date.

 

“Preparer” means the Company that is responsible for the preparation and filing
of the applicable Tax Return pursuant to Section 3.1.

 

6

--------------------------------------------------------------------------------


 

“Protective Section 336(e) Election” has the meaning set forth in Section 4.5.

 

“Real Estate Taxes” means ad valorem and other property Taxes measured by
reference to the value of realty and not measured by reference to income or
gross receipts.

 

“Reasonable Cause Exceptions” has the meaning assigned to such term in the
Master Transaction Agreement.

 

“Receiving Party” has the meaning set forth in Section 6.3.

 

“REIT” means a real estate investment trust within the meaning of Section 856 of
the Code.

 

“Relevant Final Determination” means a Final Determination that the Vornado
Contribution of OP Units and the Vornado Distribution failed to qualify for the
Tax-Free Status (including, for the avoidance of doubt, as a result of the
application of Section 355(d) or Section 355(e) of the Code) or that amounts are
required to be taken into account under Treasury Regulations
Section 1.337(d)-7(b) or Temporary Treasury Regulations Section 1.337(d)-7T(b).

 

“Relevant Gain” means, in respect of a Party to be indemnified, gain or income
that arises to such Party as a result of a Relevant Final Determination.

 

“Representative” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.

 

“Restricted Action” means any action by Newco or any of its Subsidiaries
inconsistent with the covenants set forth in Section 7.2; and, for the avoidance
of doubt, an action shall be and remain a Restricted Action even if Newco or any
of its Subsidiaries is permitted to take such an action pursuant to Section 7.8.

 

“Restriction Period” means the period beginning on the Distribution Date and
ending twenty-four (24) months after the Distribution Date.

 

“Satisfactory Guidance” means either a ruling from the IRS or an Unqualified
Opinion, in either case reasonably satisfactory to Vornado in both form and
substance.

 

“Separation and Distribution Agreement” has the meaning set forth in the
recitals hereof.

 

“Spin-Failure Related REIT Compliance Taxes” means, in case of a Relevant Final
Determination, and in respect of a Party that otherwise qualifies as a REIT (or
would have so qualified in the absence of such Relevant Final Determination),
Taxes imposed on such Party as a result of (i) such Party’s being treated as
having failed to distribute, in the taxable year that includes the Distribution
Date, any amount of Relevant Gain, (ii) the application of any of the provisions
of Subchapter M of Chapter 1 of Subtitle A of the Code and any related
provisions (including, for the avoidance of doubt, Section 856(c)(7), 856(g)(5),
857(b)(3), 857(b)(5) or 4981 of the Code) to such Party as a result of such
Party’s having Relevant Gain, (iii) such Party being unable to comply with the
requirements of operating as a REIT as a result of recognizing any amount of
Relevant Gain or as a result of the application of Section 856(c)(8) of the Code
to

 

7

--------------------------------------------------------------------------------


 

such Party due to the failure of the Vornado Distribution to satisfy the
exception to Section 355(h) of the Code described in Section 355(h)(2)(A) of the
Code, and (iv) all costs, expenses and damages associated with shareholders
litigation or controversies and any amount paid by a Party in respect of the
liability of its shareholders, whether paid to its shareholders or to any Tax
Authority, in connection with clauses (i), (ii), (iii) hereof, and all
reasonable costs and expenses associated with such payments.

 

“Straddle Period” means any taxable period beginning on or prior to, and ending
after, the Distribution Date.

 

“Subsidiary” when used with respect to any Person, means (i) (A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.

 

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers’
compensation, employment, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing, together with any
reasonable expenses, including attorneys’ fees, incurred in defending against
any such Tax.

 

“Tax Arbitrator” means an arbitrator selected pursuant to the Tax Arbitrator
Designation Process.

 

“Tax Arbitrator Designation Process” means (i) the good faith attempt of the
Parties to agree upon an arbitrator who is expert as to the relevant matter to
resolve it and (ii) if such attempt fails within three (3) days, the
determination, on the next day, by lot from a pool of arbitrators whose names
have been put forth by the Parties in confidence in equal numbers and who are
experts to resolve the matters put before them.

 

8

--------------------------------------------------------------------------------


 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission or authority thereof (including, for
the avoidance of doubt, any Local governmental authority) that imposes such Tax,
and the agency, commission or authority (if any) charged with the assessment,
determination or collection of such Tax for such entity or subdivision.

 

“Tax Benefit” means a reduction in the Tax liability of a taxpayer (or of the
affiliated group of which it is a member) for any taxable period.  Except as
otherwise provided in this Agreement, a Tax Benefit shall be deemed to have been
realized or received from a Tax Item in a taxable period only if and to the
extent that the Tax liability of the taxpayer (or of the affiliated group of
which it is a member) for such period, after taking into account the effect of
the Tax Item on the Tax liability of such taxpayer in the current period and all
prior periods, is less than it would have been if such Tax liability were
determined without regard to such Tax Item.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose, potential or effect of redetermining
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

 

“Tax-Free Status” means the qualification of the Vornado Contribution of OP
Units and the Vornado Distribution together (a) as a transaction described in
Section 368(a)(1)(D) and Section 355 of the Code, (b) as a transaction in which
the stock distributed by Vornado is “qualified property” for purposes of
Section 355(d) and Section 355(e) of the Code, and (c) as a transaction in which
shareholders of Vornado will not recognize gain or loss upon the Vornado
Distribution under Section 355(a) of the Code.

 

“Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction, credit or other attribute that may have the effect of increasing or
decreasing any Tax.

 

“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.

 

“Tax Opinion” means the opinion to be delivered by Distribution Tax Counsel to
Vornado in connection with the Transactions.

 

“Tax Opinion Representation Letter” means the Officer’s Certificate of Vornado,
dated July 17, 2017, as amended or supplemented, including any appendices and
exhibits attached thereto or included therewith, submitted to Distribution Tax
Counsel.

 

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

 

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed (by paper,
electronically or otherwise) under any applicable Tax Law, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing.

 

9

--------------------------------------------------------------------------------


 

“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

 

“Transactions” means the Pre-Combination Transactions as that term is defined in
the Master Transaction Agreement.

 

“Transfer Taxes” has the meaning assigned to such term in the Master Transaction
Agreement.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

 

“Unqualified Opinion” means an unqualified “will” opinion of an Expert Law Firm
that permits reliance by Vornado.  For the avoidance of doubt, an Unqualified
Opinion may be based on factual representations and assumptions that are
reasonably satisfactory to Vornado.  Vornado and its affiliates shall use
commercially reasonable efforts to provide to the Expert Law Firm any
representations reasonably requested by Expert Law Firm in order to issue its
Unqualified Opinion.

 

“Vornado” has the meaning set forth in the preamble hereof.

 

“Vornado Business” means the “New York Segment Active Business,” as set forth in
the Tax Opinion Representation Letter that constitutes an active trade or
business, within the meaning of Section 355(b) of the Code, of the separate
affiliated group of Vornado, as represented in the Tax Opinion Representation
Letter.

 

“Vornado Contribution of OP Units” has the meaning assigned to such term in
Section 1.1 of the Vornado Disclosure Letter.

 

“Vornado Disclosure Letter” has the meaning assigned to such term in the Master
Transaction Agreement.

 

“Vornado Distribution” has the meaning set forth in the recitals hereof.

 

“Vornado Group” means Vornado and each Subsidiary of Vornado (but only while
such Subsidiary is a Subsidiary of Vornado) other than any Person that is a
member of the Newco Group (but only during the period such Person is treated as
a member of the Newco Group).

 

“Vornado Included Interests” has the meaning assigned to such term in the Master
Transaction Agreement.

 

“Vornado Indemnified Party” includes each member of the Vornado Group, each of
their Representatives, each of their respective heirs, executors, trustees,
administrators, successors and assigns.

 

“Vornado Newco REIT Taxes” means:

 

10

--------------------------------------------------------------------------------


 

(i)                                     Taxes in respect of a Pre-Distribution
Period that are imposed on Newco or a Vornado REIT that, in each case:

 

(x)                                 are not Distribution Taxes and

 

(y)                                 would not be imposed but for an action taken
by Vornado after the Vornado Distribution (such as the filing of an amended Tax
Return), and

 

(ii)                                  Taxes in respect of any period that are
imposed on Newco or a Vornado REIT that, in each case:

 

(x)                                 are not Distribution Taxes and

 

(y)                                 would not be imposed but for the failure of
Vornado to qualify as a REIT for the taxable year of Vornado that includes the
Vornado Distribution.

 

“Vornado OP” has the meaning set forth in the recitals to this Agreement.

 

“Vornado OP Contribution to Newco OP” has the meaning assigned to such term in
Section 1.1 of the Vornado Disclosure Letter.

 

“Vornado OP Distribution of OP Units” has the meaning assigned to such term in
Section 1.1 of the Vornado Disclosure Letter.

 

“Vornado Shares” has the meaning set forth in the recitals to this Agreement.

 

“Vornado Taint” means any violation of a covenant or any inaccuracy or falsity
of a representation made by Vornado in Section 7.1, 7.3 or 7.5 of this
Agreement.

 

“Vornado REIT” has the meaning assigned to such term in the Master Transaction
Agreement.

 

SECTION 2.  Allocation of Taxes and Tax-Related Losses.

 

2.1                               Allocation of Taxes.  Except as provided in
Section 2.2 (Allocation of Distribution Taxes) and subject to the allocation of
Transfer Taxes pursuant to the Master Transaction Agreement, Taxes shall be
allocated as follows:

 

(a)                                 Vornado shall be liable for and shall be
allocated any Vornado Newco REIT Taxes.

 

(b)                                 Newco shall be liable for and shall be
allocated any Taxes attributable to members of the Newco Group for any period
other than Vornado Newco REIT Taxes.

 

(c)                                  Real Estate Taxes, whenever due, shall be
borne and paid by the Party liable therefor under applicable Law and shall not
be allocated pursuant to the other provisions of this Section 2. As a result,
Vornado shall not be required to indemnify Newco on account of any Real Estate
Taxes and Newco shall not be required to indemnify Vornado on account of any
Real Estate Taxes.

 

11

--------------------------------------------------------------------------------


 

(d)                                 To the extent Vornado is liable for Taxes
under this Section 2.1, it shall indemnify Newco for such Taxes.  To the extent
Newco is liable for Taxes under this Section 2.1, it shall indemnify Vornado for
such Taxes.

 

2.2                               Allocation of Distribution Taxes. 
Notwithstanding any other provision of this Agreement:

 

(a)                                 Newco shall indemnify and hold harmless each
Vornado Indemnified Party from and against any liability of such party for:

 

(i)                                     Distribution Taxes to the extent such
Distribution Taxes result from a Newco Taint, provided, however, that Newco
shall have no obligation to indemnify any Vornado Indemnified Party hereunder if
there has occurred, prior to such Newco Taint, a Vornado Taint from which such
Distribution Taxes result; provided further, in the case Newco’s obligation to
indemnify arises pursuant to the provision of this Section 2.2(a)(i) immediately
before this further proviso, Vornado shall determine its REIT compliance
requirements in its reasonable discretion and shall use commercially reasonable
efforts to minimize Spin-Failure Related REIT Compliance Taxes,

 

(ii)                                  Any Taxes imposed on such party under
Section 856(c)(7), 856(g)(5), 857(b)(3), 857(b)(5) or 4981 of the Code, as the
result of accruing or receiving an amount required to be paid pursuant to
Section 2.2(a)(i) or this Section 2.2(a)(ii) (including as a result of Newco
failing to qualify as a REIT for any Post-Distribution Period), and

 

(iii)                               Any Indemnification-Receipt Related
Corporate Taxes.

 

It is understood and agreed that, in determining the amounts payable under
Sections 2.2(a)(ii) and 2.2(a)(iii) above, there shall be included all costs,
expenses and damages associated with shareholders litigation or controversies
and any amount paid by Vornado in respect of the liability of its shareholders,
whether paid to its shareholders or to any Tax Authority, in connection with
liability that may arise to shareholders as a result of receiving or accruing an
amount payable under this Section 2.2(a), and all reasonable costs and expenses
associated with such payments.

 

(b)                                 Vornado shall indemnify and hold harmless
each Newco Indemnified Party from and against any liability of such party for
Distribution Taxes to the extent such Distribution Taxes result from a Vornado
Taint, provided, however, that Vornado shall have no obligation to indemnify any
Newco Indemnified Party hereunder if there has occurred, prior to such Vornado
Taint, a Newco Taint from which such Distribution Taxes result.

 

2.3                               Tax Payments.  Each Company shall be liable
for and shall pay the Taxes allocated to it by this Section 2 either to the
applicable Tax Authority or to the other Company in accordance with Section 4
and the other applicable provisions of this Agreement.

 

12

--------------------------------------------------------------------------------


 

2.4                               Closing of Tax Year.  Each member of the Newco
Group shall, unless prohibited by applicable Tax Law, close its Tax Year on the
Distribution Date for each applicable Tax.  If applicable Tax Law does not
permit a member of the Newco Group to close its Tax Year on the Distribution
Date or in any case in which a Tax is assessed with respect to a Straddle
Period, the Taxes, if any, attributable to a Straddle Period shall be allocated
(i) to the period up to and including the Distribution Date, on the one hand,
and (ii) to the period subsequent to the Distribution Date, on the other hand,
by means of a closing of the books and records of such member of the Newco Group
as of the close of the Distribution Date, provided that Taxes, exemptions,
allowances or deductions that are calculated on a periodic basis shall be
allocated between the period ending on the Distribution Date and the period
after the Distribution Date in proportion to the number of days in each such
period.

 

2.5                               Allocation of Tax Attributes.  Vornado shall
consult with Newco in good faith and consider in good faith any comments
provided by Newco with respect to the portion, if any, of any earnings and
profits and other Tax attributes to be allocated to the Newco Group, and Vornado
shall in good faith advise Newco in writing of the such portion, if any, which
Vornado shall have determined shall be allocated or apportioned to the Newco
Group under applicable Tax Law.  Newco and all members of the Newco Group shall
prepare all Tax Returns in accordance with such written notice.  In the event
that, as a result of a Final Determination, the allocation provided by Vornado
is required to be adjusted in accordance with such Final Determination, Vornado
shall promptly notify Newco in writing of such adjustment and Newco and all
members of the Newco Group shall prepare all Tax Returns, from the date of such
notification, in accordance with the adjusted amounts set forth in such
notification.  For the avoidance of doubt, Vornado shall not be liable to Newco
or any member of the Newco Group for any failure of any determination under this
Section 2.5 to be accurate under applicable Tax Law.

 

SECTION 3.  Preparation and Filing of Tax Returns.

 

3.1                               Returns.

 

(a)                                 Tax Returns to be Prepared by Vornado. 
Vornado shall be responsible for preparing and filing (or causing to be prepared
and filed):

 

(i)                                     all Tax Returns which relate to one or
more members of the Vornado Group for any Tax Year and

 

(ii)                                  all Tax Returns which relate to one or
more members of the Newco Group for any Pre-Distribution Period or Straddle
Period if such return includes a Tax for which Vornado is liable under
Section 2.1(a), provided, however, that Newco shall furnish any relevant
information, including pro-forma returns, disclosures, apportionment data and
supporting schedules, relating to any member of the Newco Group necessary for
completing any Tax Return for any Pre-Distribution Period or Straddle Period in
a format suitable for inclusion in such return, and provided further, that Newco
shall have the right to review and reasonably comment with respect to items on
(x) such returns if and to the extent such items directly relate to a Tax for
which Newco would be liable under

 

13

--------------------------------------------------------------------------------


 

Section 2.1(b) or (y) such items could reasonably be expected to affect the
qualification of Newco as a REIT for any Post-Distribution Period, such comments
not to be unreasonably rejected.

 

(b)                                 Tax Returns to be Prepared by Newco. 
Subject to Section 3.1(d), Newco shall be responsible for preparing and filing
(or causing to be prepared and filed) all Tax Returns which relate to one or
more members of the Newco Group and for which Vornado is not responsible under
Section 3.1(a).

 

(c)                                  Agent.  Subject to the other applicable
provisions of this Agreement (including, without limitation, Section 5), Newco
irrevocably designates, and agrees to cause each member of the Newco Group to
designate, Vornado as its sole and exclusive agent and attorney-in-fact to take
such action (including execution of documents) as Vornado may deem reasonably
appropriate in matters relating to the preparation or filing of any Tax Return
described in Section 3.1(a)(ii) (subject to Vornado complying with the “provided
further” clause in such Section).

 

(d)                                 Tax Returns Relating to Distribution Taxes. 
No member of the Newco Group shall file or caused to be filed any Tax Return
which relates to matters involving Distribution Taxes without the consent of
Vornado (which consent shall not be unreasonably withheld or delayed). 
Notwithstanding anything in this Agreement to the contrary, Vornado shall not be
liable for any Distribution Taxes under Section 2.2(b) to the extent such
Distribution Taxes arise from a breach of this Section 3.1(d) by any member of
the Newco Group.

 

(e)                                  Manner of Tax Return Preparation.  The
Parties shall prepare and file all Tax Returns, and take all other actions, in a
manner consistent with this Agreement, and, to the extent not inconsistent with
this Agreement, the Tax Opinion Representation Letter and the Tax Opinion;
except that if a Party asserts that such consistency is contrary to the
requirements of applicable Law, the Parties shall cooperate in good faith to
resolve such objection and, if the Parties shall be unable to resolve such
objection, the dispute shall be resolved by a Tax Arbitrator, who shall be
required to resolve the matter with reasonable promptness in light of the need
for the timely filing of Tax Returns, with the costs and fees of hiring such Tax
Arbitrator shared by the Parties in an equitable manner based on the resolution
of the objection.  All Tax Returns shall be filed on a timely basis (taking into
account applicable extensions) by the Party responsible for filing such Tax
Returns under this Agreement.  Subject to the preceding sentences of this
Section 3.1(e), Vornado shall have the exclusive right, in its reasonable
discretion, with respect to any Tax Return described in Section 3.1(a) to
determine (i) the manner in which such Tax Return shall be prepared and filed,
including the elections, methods of accounting, positions, conventions and
principles of taxation to be used and the manner in which any Tax Item shall be
reported, (ii) whether any extensions may be requested, (iii) the elections that
will be made on such Tax Return, (iv) whether any amended Tax Return(s) shall be
filed, (v) whether any claim(s) for refund shall be made, (vi) whether any
refund shall be paid by way of refund or credited against any liability for the
related Tax, and (vii) whether to retain outside firms to prepare or review such
Tax Returns (subject to Vornado

 

14

--------------------------------------------------------------------------------


 

complying with the “provided further” clause in Section 3.1(a)(ii) in respect of
the Tax Returns described in Section 3.1(a)(ii)).

 

3.2                               Provision of Information.

 

(a)                                 Vornado shall provide to Newco, and Newco
shall provide to Vornado, any information about members of the Vornado Group or
the Newco Group, respectively, that the Preparer reasonably requires to
determine the amount of Taxes due on any Payment Date with respect to a Tax
Return for which the Preparer is responsible pursuant to Section 3.1 and to
properly and timely file all such Tax Returns.

 

(b)                                 If a member of the Newco Group supplies
information to a member of the Vornado Group, or a member of the Vornado Group
supplies information to a member of the Newco Group, and an officer of the
requesting member intends to sign a statement or other document under penalties
of perjury in reliance upon the accuracy of such information, then a duly
authorized officer of the member supplying such information shall certify, to
the best of such officer’s knowledge, the accuracy of the information so
supplied.

 

3.3                               Special Rules Relating to the Preparation of
Tax Returns.  All Tax Returns that include any members of the Newco Group or
Vornado Group shall be prepared in a manner that is consistent with the Tax
Opinion Representation Letter and the Tax Opinion.  Except as otherwise set
forth in this Agreement, all Tax Returns for which Vornado is responsible under
Section 3.1(a) shall be prepared (x) in accordance with elections, Tax
accounting methods and other practices used with respect to such Tax Returns
filed prior to the Distribution Date (unless such past practices are not
permissible under applicable law), or (y) to the extent any items are not
covered by past practices (or in the event such past practices are not
permissible under applicable Tax Law), in accordance with reasonable practices
selected by Vornado, provided such practices would not adversely affect the
qualification of Newco as a REIT for any Post-Distribution Period.

 

3.4                               Refunds, Credits or Offsets.

 

(a)                                 Any refunds, credits or offsets with respect
to Taxes allocated to, and actually paid by, Vornado (or actually paid, at
whatever time, by any entity that was a Subsidiary of Vornado during any period
up to and including the Distribution Date) pursuant to this Agreement shall be
for the account of Vornado.  Any refunds, credits or offsets with respect to
Taxes not allocated to Vornado pursuant to the preceding sentence shall be for
the account of Newco.  For the avoidance of doubt, consistent with
Section 2.1(d), any refunds, credits, or offsets with respect to Real Estate
Taxes shall belong to the Party entitled thereto under applicable Law and shall
not otherwise be allocated pursuant to this Section 3.4.

 

(b)                                 Vornado shall forward to Newco, or reimburse
Newco for, any such refunds, credits or offsets, plus any interest received
thereon, net of any Taxes incurred with respect to the receipt or accrual
thereof and any reasonable expenses incurred in connection therewith, that are
for the account of Newco within fifteen (15) Business Days

 

15

--------------------------------------------------------------------------------


 

from receipt thereof by Vornado.  Newco shall forward to Vornado, or reimburse
Vornado for, any refunds, credits or offsets, plus any interest received
thereon, net of any Taxes incurred with respect to the receipt or accrual
thereof and any reasonable expenses incurred in connection therewith, that are
for the account of Vornado within fifteen (15) Business Days from receipt
thereof by Newco.  If, subsequent to a Tax Authority’s allowance of a refund,
credit or offset, such Tax Authority reduces or eliminates such allowance, any
refund, credit or offset, plus any interest received thereon, forwarded or
reimbursed under this Section 3.4 shall be returned to the party who had
forwarded or reimbursed such refund, credit or offset and interest upon the
request of such forwarding party in an amount equal to the applicable reduction,
including any interest received thereon.

 

3.5                               Carrybacks.  To the extent permitted under
applicable Tax Laws, the Newco Group shall make the appropriate elections in
respect of any Tax Returns to waive any option to carry back any net operating
loss, any credits or any similar item from a Post-Distribution Period to any
Pre-Distribution Period or to any Straddle Period.  Any refund of or credit for
Taxes resulting from any such carryback by a member of the Newco Group that
cannot be waived shall be payable to Newco net of any Taxes incurred with
respect to the receipt or accrual thereof and any reasonable expenses incurred
in connection therewith.

 

3.6                               Amended Returns.  Any amended Tax Return or
claim for Tax refund, credit or offset with respect to any member of the Newco
Group may be made (or be caused to be made) only by the Company responsible for
preparing the original Tax Return with respect to such member pursuant to
Section 3.1(a) (and, for the avoidance of doubt, subject to the same review and
comment rights set forth in Section 3.1(a), to the extent applicable).  Such
Company shall not, without the prior written consent of the other Company (which
consent shall not be unreasonably withheld or delayed), file, or cause to be
filed, any such amended Tax Return or claim for Tax refund, credit or offset to
the extent that such filing, if accepted, is likely to increase the Taxes
allocated to, or the Tax indemnity obligations under this Agreement of, such
other Company for any Tax Year (or portion thereof).

 

SECTION 4.  Tax Payments.

 

4.1                               Payment of Taxes to Tax Authority.  Vornado
shall be responsible for remitting to the proper Tax Authority the Tax shown on
any Tax Return for which it is responsible for the preparation and filing
pursuant to Section 3.1(a), and Newco shall be responsible for remitting to the
proper Tax Authority the Tax shown on any Tax Return for which it is responsible
for the preparation and filing pursuant to Section 3.1(b).

 

4.2                               Indemnification Payments.

 

(a)                                 Tax Payments Made by the Vornado Group.  If
any Vornado Indemnified Party is required to make a payment to a Tax Authority
for Taxes allocated to Newco under this Agreement, Newco will pay the amount of
Taxes allocated to it to Vornado not later than the later of (i) ten
(10) Business Days after receiving notification requesting such amount, and
(ii) one (1) Business Day prior to the date such payment is required to be made
to such Tax Authority.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Tax Payments Made by the Newco Group.  If
any Newco Indemnified Party is required to make a payment to a Tax Authority for
Taxes allocated to Vornado under this Agreement, Vornado will pay the amount of
Taxes allocated to it to Newco not later than the later of (i) ten (10) Business
Days after receiving notification requesting such amount, and (ii) one
(1) Business Day prior to the date such payment is required to be made to such
Tax Authority.

 

4.3                               Interest on Late Payments.  Any amount not
paid when due pursuant to this Agreement (and any amounts billed or otherwise
invoiced or demanded and properly payable that are not paid within thirty (30)
days of such bill, invoice or other demand) shall accrue interest at a rate per
annum equal to the rate specified for late payments in the Separation and
Distribution Agreement or, if higher and if with respect to a payment to
indemnify for a Tax to which the “large corporate underpayment” provision within
the meaning of Section 6621(c) of the Code applies, such interest rate that
would be applicable at such time to such “large corporate underpayment.”

 

4.4                               Tax Consequences of Payments and Adjustments. 
For all Tax purposes, the Parties hereto shall treat (i) any payment made
pursuant to this Agreement (other than payments representing interest) as either
a contribution by the relevant entity or a distribution by the relevant entity
(or as adjustments to such contribution or distribution) occurring immediately
prior to the Vornado OP Contribution to Newco OP, the Vornado OP Distribution of
OP Units, the Vornado Contribution of OP Units or the Vornado Distribution, as
the case may be, or as a payment of an assumed or retained liability; and
(ii) any payment of interest as taxable or deductible, as the case may be, to
the Party entitled under this Agreement to retain such payment or required under
this Agreement to make such payment, in either case except as otherwise required
by applicable Law.  If the receipt or accrual of any indemnity payment under
this Agreement causes, directly or indirectly, an increase in the taxable income
of the recipient under one or more applicable Tax Laws, such payment shall be
increased so that, after the payment of any Taxes with respect to the payment,
the recipient thereof shall have realized the same net amount it would have
realized had the payment not resulted in taxable income.  For the avoidance of
doubt, any liability for Taxes due to an increase in taxable income described in
the immediately preceding sentence shall be governed by this Section 4.4 and not
by Section 2.1.  To the extent that Taxes for which any Party hereto (the
“Indemnifying Party”) is required to pay an Indemnified Party pursuant to this
Agreement (i) may be deducted or credited in determining the amount of any other
Taxes required to be paid by the Indemnified Party (for example, state Taxes
which are permitted to be deducted in determining federal Taxes) or (ii) reduces
the amount required to be distributed by the Indemnified Party under
Section 857(a), the amount of any payment made to the Indemnified Party by the
Indemnifying Party shall be decreased by taking into account, in the case of
(i), any resulting reduction in other Taxes actually realized by the Indemnified
Party and, in the case of (ii), the reduction of the amount actually distributed
by the Indemnified Party (determined pursuant to the Distribution Comparison
Analysis).  If such a reduction in Taxes or reduction of such amount required to
be so distributed of the Indemnified Party occurs following the payment made to
the Indemnified Party with respect to the relevant indemnified Taxes, the
Indemnified Party shall promptly repay the Indemnifying Party the amount of such
reduction when actually realized.  If the Tax Benefit arising from the foregoing
reduction of Taxes or the reduction of such amount so required to be distributed
described in this Section 4.4 is subsequently decreased or eliminated, then the
Indemnifying Party shall promptly

 

17

--------------------------------------------------------------------------------


 

pay the Indemnified Party the amount of the decrease in such Tax Benefit or such
reduction, as applicable.  If an adjustment to the liability for Taxes for which
one Party or any of its Subsidiaries is responsible hereunder (i) gives rise to
a Tax Benefit to the other Party or any of its Subsidiaries or (ii) reduces the
amount required to be distributed by such other Party under Section 857(a),
including, in each case, as a result of an election set forth in Section 4.5,
such latter Party shall, on an annual basis, pay such former Party, in the case
of (i), any resulting reduction in Taxes actually realized by such latter Party
as a result of such Tax Benefit and, in the case of (ii), the reduction of the
amount actually distributed by the Indemnified Party (determined pursuant to the
Distribution Comparison Analysis).

 

4.5                               Section 336(e) Election.   The Parties agree
that (i) Vornado and Newco shall enter into a written, binding agreement and
(ii) Vornado shall timely make a protective election under Section 336(e) of the
Code (and any similar provision of any Local Tax Law) and Treasury Regulation
Section 1.336-2(j) (a “Protective Section 336(e) Election”) with respect to the
Vornado Distribution, in each case, in accordance with Treasury Regulation
Section 1.336-2(h).  Vornado shall timely file such forms as may be contemplated
by applicable Tax Law or administrative practice to effect such Protective
Section 336(e) Election.  To the extent, pursuant to a Final Determination, the
Vornado Distribution constitutes a “qualified stock disposition,” as defined in
Treasury Regulation Section 1.336-1(b)(6), the Parties shall not, and shall not
permit any of their respective Subsidiaries to, take any position for Tax
purposes inconsistent with the relevant Protective Section 336(e) Election,
except as may be required pursuant to a Final Determination.

 

SECTION 5.  Cooperation and Tax Contests.

 

5.1                               Cooperation.  In addition to the obligations
enumerated in Sections 3.2 and 5.4, subject to Schedule A hereto, Vornado and
Newco will cooperate (and cause their respective Subsidiaries and
Representatives to cooperate) with each other and with each other’s agents,
including accounting firms and legal counsel, in connection with Tax matters,
including provision of relevant documents and information in their possession
and making available to each other, as reasonably requested and available,
personnel (including officers, directors, employees and agents of the Parties or
their respective Subsidiaries or Representatives) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes, and
personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any administrative or judicial
proceedings relating to Taxes.

 

5.2                               Notices of Tax Contests.  Each Company shall
provide prompt notice to the other Company of any pending or threatened Tax
audit, assessment or proceeding or other Tax Contest of which it becomes aware
relating to (i) Taxes for which it is or may reasonably be expected to be
indemnified by such other Company hereunder or (ii) Tax Items that may
reasonably be expected to affect the amount or treatment of Tax Items of such
other Company.  Such notice shall contain factual information (to the extent
known) describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters; provided, however, that failure to
give such notification shall not affect the indemnification provided hereunder
except, and only to the extent that, the indemnifying Company shall have been
actually prejudiced as a result of such failure.  Thereafter, the indemnified
Company shall deliver to the indemnifying Company

 

18

--------------------------------------------------------------------------------


 

such additional information with respect to such Tax Contest in its possession
that the indemnifying Company may reasonably request.

 

5.3                               Control of Tax Contests.

 

(a)                                 Controlling Party.  Subject to the
limitations set forth in Sections 5.3(b) and 5.3(c), each Preparer (or the
appropriate member of its Group) shall be the Controlling Party with respect to
any Tax Contest involving a Tax reported (or that, it is asserted, should have
been reported) on a Tax Return for which such Company is responsible for
preparing and filing (or causing to be prepared and filed) pursuant to Section 3
of this Agreement, in which case any Non-Preparer that could have liability
under this Agreement for a Tax to which such Tax Contest relates shall be
treated as the “Non-Controlling Party.”  Notwithstanding the immediately
preceding sentence, if a Non-Preparer (x) acknowledges to the Preparer in
writing its full liability under this Agreement to indemnify for any Tax, and
(y) provides to the Preparer evidence (that is satisfactory to the Preparer as
determined in the Preparer’s reasonable discretion) of the Non-Preparer’s
financial readiness and capacity to make such indemnity payment, then thereafter
with respect to the Tax Contest relating solely to such Tax the Non-Preparer
shall be the Controlling Party (subject to Section 5.3(b)) and the Preparer
shall be treated as the Non-Controlling Party.

 

(b)                                 Non-Controlling Party Participation Rights. 
With respect to a Tax Contest of any Tax Return that could result in a Tax
liability that is allocated under this Agreement, (i) the Non-Controlling Party
shall, at its own cost and expense, be entitled to participate in such Tax
Contest, (ii) the Controlling Party shall keep the Non-Controlling Party updated
and informed, and shall consult with the Non-Controlling Party, (iii) the
Controlling Party shall act in good faith with a view to the merits in
connection with the Tax Contest, and (iv) the Controlling Party shall not settle
or compromise such Tax Contest (x) that relates to the REIT qualification of the
Non-Controlling Party or a Subsidiary thereof that has elected to be treated as
a REIT or (y) that relates to Distribution Taxes,  without (in each case) the
prior written consent of the Non-Controlling Party (which consent shall not be
unreasonably withheld, delayed, or conditioned).

 

(c)                                  Vornado Control in Tax Contests Relating to
Distribution Taxes and the Tax-Free Status.  Notwithstanding paragraphs (a) and
(b) of this Section 5.3, Vornado shall be the Controlling Party with respect to
(i) any Tax Contest involving Distribution Taxes, and (ii) any Tax Contest
involving the qualification of the Vornado Contribution of OP Units and the
Vornado Distribution for the Tax-Free Status.

 

5.4                               Cooperation Regarding Tax Contests.  The
Parties shall provide each other with all information relating to a Tax Contest
which is needed by the other Party to handle, participate in, defend, settle or
contest the Tax Contest.  At the request of any Party, the other Party shall
take any action (e.g., executing a power of attorney) that is reasonably
necessary in order for the requesting Party to exercise its rights under this
Agreement in respect of a Tax Contest.  Newco shall assist Vornado, and Vornado
shall assist Newco, in taking any remedial actions that are necessary or
desirable to minimize the effects of any adjustment made by a Tax Authority. 
The

 

19

--------------------------------------------------------------------------------


 

Indemnifying Party shall reimburse the Indemnified Party for any reasonable
out-of-pocket costs and expenses incurred in complying with this Section 5.4.

 

SECTION 6.  Tax Records.

 

6.1                               Retention of Tax Records.  Each of Vornado and
Newco shall preserve, and shall cause their respective Subsidiaries to preserve,
all Tax Records that are in their possession, and that could affect the
liability of any member of the other Group for Taxes, for as long as the
contents thereof may become material in the administration of any matter under
applicable Tax Law, but in any event until the later of (x) the expiration of
any applicable statute of limitations, as extended, and (y) seven years after
the Distribution Date.

 

6.2                               Access to Tax Records.  Newco shall make
available, and cause its Subsidiaries to make available, to members of the
Vornado Group for inspection and copying (x) all Tax Records in their possession
that relate to a Pre-Distribution Period, and (y) the portion of any Tax Record
in their possession that relates to a Post-Distribution Period and which is
reasonably necessary for the preparation of a Tax Return by a member of the
Vornado Group or with respect to any Tax Contest with respect to such return. 
Vornado shall make available, and cause its Subsidiaries to make available, to
members of the Newco Group for inspection and copying the portion of any Tax
Record in their possession that relates to (i) a Vornado Included Interest and
(ii) is reasonably necessary for the preparation of a Tax Return by a member of
the Newco Group or with respect to any Tax Contest with respect to such return;
provided, however, that, for the avoidance of doubt, this provision shall not
require Vornado to furnish any information pertaining to the status or
qualification of Vornado as a REIT or the compliance of any activities or assets
of Vornado that are not Vornado Included Interests with applicable REIT
requirements.

 

6.3                               Confidentiality.  Each party hereby agrees
that it will hold, and shall use its reasonable best efforts to cause its
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to hold, in confidence all records and information prepared and shared by
and among the Parties in carrying out the intent of this Agreement, except as
may otherwise be necessary in connection with the filing of Tax Returns or any
administrative or judicial proceedings relating to Taxes or unless disclosure is
compelled by a governmental authority.  Information and documents of one Party
(the “Disclosing Party”) shall not be deemed to be confidential for purposes of
this Section 6.3 to the extent that such information or document (i) is
previously known to or in the possession of the other Party (the “Receiving
Party”) and is not otherwise subject to a requirement to be kept confidential,
(ii) becomes publicly available by means other than unauthorized disclosure
under this Agreement by the Receiving Party or (iii) is received from a third
party without, to the knowledge of the Receiving Party after reasonable
diligence, a duty of confidentiality owed to the Disclosing Party.

 

SECTION 7.  Representations and Covenants.

 

7.1                               Covenants of Vornado and Newco.

 

(a)                                 Vornado hereby covenants that, to the
fullest extent permissible under United States federal income and state Tax
Laws, it will, and will cause the members of the Vornado Group to, treat the
applicable Transactions in accordance with the Agreed

 

20

--------------------------------------------------------------------------------


 

Treatment.  Newco hereby covenants that, to the fullest extent permissible under
United States federal income and state Tax Laws, it will, and will cause each
Subsidiary of Newco to, treat the applicable Transactions in accordance with the
Agreed Treatment.

 

(b)                                 Vornado further covenants that, as of and
following the date hereof, Vornado shall not and shall cause the members of the
Vornado Group not to take any action that (or fail to take any action the
omission of which) would be inconsistent with the applicable Transactions
qualifying for the Agreed Treatment or Newco qualifying as a REIT at the time of
the Vornado Distribution or for any Pre-Distribution Period.  Newco further
covenants that, as of and following the date hereof, Newco shall not and shall
cause the members of the Newco Group not to take any action that (or fail to
take any action the omission of which) would be inconsistent with the applicable
Transactions qualifying for the Agreed Treatment or Newco qualifying as a REIT
at the time of the Vornado Distribution or for any Post-Distribution Period.

 

7.2                               Covenants of Newco.  Without limiting the
generality of the provisions of Section 7.1, Newco, on behalf of itself and each
member of the Newco Group, agrees and covenants that Newco and each member of
the Newco Group will not, directly or indirectly, during the Restriction Period,
(i) take any action that would result in Newco’s ceasing to be engaged in the
active conduct of the Newco Business within the meaning of
Section 355(b)(2)(A) of the Code, (ii) redeem or otherwise repurchase (directly
or indirectly) any of Newco’s outstanding stock other than pursuant to open
market stock repurchase programs meeting the requirements of
Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1 C.B. 696, (iii) vary the
relative voting rights of separate classes of Newco’s stock or convert one class
of Newco’s stock into another class of its stock, (iv) liquidate or partially
liquidate Newco, (v) merge or consolidate Newco with any other corporation,
(vi) sell or otherwise dispose of the assets of Newco and its Subsidiaries, or
take any other action or actions if such sale, other disposition or other action
or actions in the aggregate would have the effect that one or more Persons
acquire (or have the right to acquire), directly or indirectly, as part of a
plan or series of related transactions, assets representing thirty percent (30%)
or more of the fair market value of the assets of the Newco Group, not taking
into account any Excepted Disposals, or (vii) take any other action or actions
that in the aggregate would have the effect that one or more Persons acquire (or
have the right to acquire), directly or indirectly, as part of a plan or series
of related transactions, stock or equity securities of Newco representing a
Fifty-Percent Equity Interest in Newco, other than a Permitted Acquisition.  
Newco covenants that so long as it qualifies as a REIT at the time of the
Vornado Distribution (determined as if the taxable year of Newco ended at such
time), it will qualify as a REIT for the taxable year in which the Vornado
Distribution occurs so long as Section 856(c)(8) of the Code does not apply.

 

7.3                               Covenants of Vornado.  Without limiting the
generality of the provisions of Section 7.1, Vornado, on behalf of itself and
each member of the Vornado Group, agrees and covenants that Vornado and each
member of the Vornado Group will not, directly or indirectly, during the
Restriction Period, (i) take any action that would result in Vornado’s ceasing
to be engaged in the active conduct of the Vornado Business within the meaning
of Section 355(b)(2)(A) of the Code, (ii) redeem or otherwise repurchase
(directly or indirectly) any of Vornado’s outstanding stock other than pursuant
to open market stock repurchase programs meeting the requirements of
Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1 C.B. 696,

 

21

--------------------------------------------------------------------------------


 

(iii) vary the relative voting rights of separate classes of Vornado’s stock or
convert one class of Vornado’s stock into another class of its stock,
(iv) liquidate or partially liquidate Vornado, (v) merge or consolidate Vornado
with any other corporation, (vi) sell or otherwise dispose of (other than in the
ordinary course of business) the assets of Vornado and its Subsidiaries, or take
any other action or actions if such sale, other disposition or other action or
actions in the aggregate would have the effect that one or more Persons acquire
(or have the right to acquire), directly or indirectly, as part of a plan or
series of related transactions, assets representing fifty percent (50%) or more
of the fair market value of the assets of the Vornado Group, or (vii) take any
other action or actions that in the aggregate would have the effect that one or
more Persons acquire (or have the right to acquire), directly or indirectly, as
part of a plan or series of related transactions, stock or equity securities of
Vornado representing a Fifty-Percent Equity Interest in Vornado.  Vornado
further covenants that (i) it qualifies and will qualify as a REIT for its
taxable year that includes the date of the Vornado Distribution and at all times
during the two years thereafter and (ii) from the time of the effective date of
its REIT election, Newco has qualified as a REIT and will continue to qualify as
a REIT to the time of the Vornado Distribution (determined as if the taxable
year of Newco ended at such time).

 

7.4                               Newco Further Assurances.  Newco represents
that it knows of no facts that are not known to Vornado and would be
inconsistent with the applicable Transactions qualifying for the Agreed
Treatment. Newco further represents that, in reliance on the covenant set forth
in Section 7.3, from the time of the effective date of its REIT election to the
date of this Agreement, it has qualified as a REIT and that it has no intention,
and knows no facts which would cause it, not to so qualify hereafter.  Newco
further covenants that, based on and subject to the covenant of Vornado set
forth in Section 7.3, it qualifies and will qualify as a REIT for its entire
taxable year that includes the date of the Vornado Distribution and through the
end of the Applicable Year.

 

7.5                               Vornado Further Assurances.  Vornado
represents that it knows of no facts that would be inconsistent with the
Transactions qualifying for the Agreed Treatment.  Vornado further represents
that, from the time of its formation to the date of this Agreement, it has
qualified as a REIT and that it has no intention, and knows no facts which would
cause it, not to so qualify hereafter.  Vornado further covenants that it
qualifies and will qualify as a REIT for its entire taxable year that includes
the date of the Vornado Distribution and through the end of the Applicable Year.

 

7.6                               Notices and Exceptions.

 

(a)                                 If Newco or any of its Subsidiaries
determines that it desires to take a Restricted Action, Newco shall notify
Vornado of this fact in writing.  Nonetheless, Newco or any of its Subsidiaries
may take a Restricted Action if Vornado consents in writing to such Restricted
Action, or if Newco provides Vornado with Satisfactory Guidance concluding that
such Restricted Action will not alter the Tax-Free Status of the Vornado
Contribution of OP Units and the Vornado Distribution in respect of Vornado or
Vornado’s shareholders.

 

(b)                                 Newco and each of its Subsidiaries agree
that Vornado and each Vornado Indemnified Party are to have no liability for any
Tax resulting from any Restricted

 

22

--------------------------------------------------------------------------------


 

Actions permitted pursuant to this Section 7.8 and, subject to Section 2.2,
agree to indemnify and hold harmless each Vornado Indemnified Party against any
such Tax.  Newco shall bear all costs incurred by it, and all reasonable costs
incurred by Vornado, in connection with requesting and/or obtaining any
Satisfactory Guidance.

 

(c)                                  Newco shall promptly notify Vornado in the
event that Newco has knowledge that any of the representations made in
Section 7.4 is false.

 

(d)                                 Vornado shall promptly notify Newco in the
event that Vornado has knowledge that any of the representations made in
Section 7.5 is false.

 

(e)                                  If Newco or any of its Subsidiaries
proposes to enter into any Acquisition Transaction Requiring Notice or, to the
extent Newco has the right to prohibit any Acquisition Transaction Requiring
Notice, proposes to permit any Acquisition Transaction Requiring Notice to
occur, in each case, during the Restriction Period, Newco shall provide Vornado
no later than ten (10) days before the signing of any written agreement with
respect to any Acquisition Transaction Requiring Notice, with a written
description of such transaction (including the type and amount of Equity
Interests in Newco or any Subsidiary of Newco that are the subject of such
transaction).

 

7.7                               Relief.

 

(a)                                 For the avoidance of doubt, Vornado shall
have the right to seek injunctive relief to prevent Newco or any of its
Subsidiaries from taking any action that is not consistent with the covenants of
Newco or any of its Subsidiaries under Section 7.1 or 7.2.

 

(b)                                 Nothing in this Agreement shall be construed
to give any Newco Indemnified Party any right to remedies other than
indemnification for any increase in the actual Tax liability (and/or decrease in
Tax Benefit) of such Newco Indemnified Party that results from Vornado Group’s
failure to comply with the covenants in made in Section 7.1 or 7.3.

 

7.8                               Operating Rules.  For the avoidance of doubt,
for purposes of Sections 7.2 and 7.3, (i) any arrangement whereby a Person that
is a corporation has the right to satisfy an obligation to purchase property by
delivering either cash or its own stock shall be treated as an arrangement to
which Treasury Regulations Section 1.355-7(e) applies, (ii) the acquisitions of
Newco Shares and units of Newco OP pursuant to the Combination Transactions (as
that term is defined in the Master Transaction Agreement) are taken into account
in determining whether one or more Persons acquire (or have the right to
acquire), directly or indirectly, as part of a plan or series of related
transactions, stock or equity securities of Newco representing a Fifty-Percent
Equity Interest in Newco, (iii) the issuance of any compensatory stock or
compensatory stock options, the issuance of any stock pursuant to any equity
award, compensatory option, or restricted stock unit, or the repurchase of any
restricted stock, if such issuance or repurchase satisfies the conditions of
Treasury Regulation Section 1.355-7(d)(8)(i), shall not be taken into account,
and (iv) the issuance of stock to a retirement plan qualified under
Section 401(a) or 403(a) of the Code in a transaction that satisfies the
requirements of Treasury Regulation

 

23

--------------------------------------------------------------------------------


 

Section 1.355-7(d)(9) shall not be taken into account; provided, however, that,
for the avoidance of doubt, in the case of clauses (i) and (ii) of this
Section 7.8, the issuance by Newco of Newco Shares in exchange for OP Units
which OP Units have been taken into account for purposes of determining whether
one or more Persons acquire (or have the right to acquire), directly or
indirectly, as part of a plan or series of related transactions, stock or equity
securities of Newco representing a Fifty-Percent Equity Interest in Newco shall
not be taken into account duplicatively for such purposes.

 

7.9                               REIT Certificates.  On each of the first three
anniversaries of the Vornado Distribution,

 

(a)                                 Newco will deliver to Vornado a written
opinion of an Expert Law Firm, dated as of such date and in form and substance
reasonably satisfactory to Vornado and in reliance on the tax opinions described
in Sections 7.3(e)(i) and 7.3(e)(iii) of the Master Transaction Agreement
(relating to the REIT qualification of the Vornado REITs and Vornado,
respectively), to the effect that, commencing with Newco’s taxable year in which
the Vornado Distribution occurs, Newco has been organized and operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code and its actual method of operation has enabled Newco to meet, through
the date of such opinion, and its proposed method of operation will enable Newco
to continue to meet, the requirements for qualification and taxation as a REIT
under the Code, which opinion will (i) be subject to customary exceptions,
assumptions and qualifications (including Reasonable Cause Exceptions) and
(ii) be based on customary representations contained in an officer’s certificate
from Newco (including Reasonable Cause Exceptions); and

 

(b)                                 Vornado will deliver to Newco a written
opinion of an Expert Law Firm, dated as of such date and in form and substance
reasonably satisfactory to Newco and upon which Newco and its REIT counsel shall
be entitled to rely for future opinions, to the effect that, commencing with
Vornado’s first taxable year with respect to which Vornado made an election
pursuant to Section 856(c)(1) of the Code to be taxed as a REIT, Vornado has
been organized and operated in conformity with the requirements for
qualification and taxation as a REIT under the Code and its actual method of
operation has enabled Vornado to meet, through the date of such opinion, and its
proposed method of operation will enable Vornado to continue to meet, the
requirements for qualification and taxation as a REIT under the Code, which
opinion will (i) be subject to customary exceptions, assumptions and
qualifications (including Reasonable Cause Exceptions)  and (ii) be based on
customary representations contained in an officer’s certificate from Vornado
(including Reasonable Cause Exceptions), executed by an officer with the
knowledge necessary to make the representations contained therein.

 

SECTION 8.  General Provisions.

 

8.1                               Predecessors or Successors.  Any reference to
Vornado, Newco, a Person, or a Subsidiary in this Agreement shall include any
predecessors or successors (e.g., by merger or other reorganization,
liquidation, conversion, or election under Treasury Regulations
Section 301.7701-3) of Vornado, Newco, such Person, or such Subsidiary,
respectively, including within the meaning of Section 355(e)(4)(D) of the Code
and the Treasury Regulations

 

24

--------------------------------------------------------------------------------


 

promulgated thereunder.  For the avoidance of doubt, no member of the Vornado
Group shall be deemed to be a predecessor or successor of Newco and no member of
the Newco Group shall be deemed to be a predecessor or successor of Vornado.

 

8.2                               Construction.  This Agreement and so much of
the Separation and Distribution Agreement as relates to the subject matter
hereof shall constitute the entire agreement between the Parties with respect to
the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter.

 

8.3                               Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to the other Party.

 

8.4                               Notices.  All notices and other communications
hereunder shall be in writing, shall reference this Agreement and shall be hand
delivered or mailed by registered or certified mail (return receipt requested)
to the Parties at the following addresses (or at such other addresses for a
Party as shall be specified by like notice) and will be deemed given on the date
on which such notice is received:

 

 

If to Vornado, to:

 

 

 

Vornado Realty Trust

 

888 Seventh Avenue

 

New York, New York 10019

 

Attention:

Secretary and General Counsel

 

E-mail:

arice@vno.com

 

 

 

with a copy (until 12:01 a.m., Eastern time, on the Distribution Date) to:

 

 

 

 

Sullivan & Cromwell LLP

 

125 Broad Street

 

New York, New York 10004

 

Attention:

William G. Farrar

 

Facsimile:

(212) 558-3588

 

 

 

If to Newco, to:

 

 

 

Vornado Realty Trust

 

888 Seventh Avenue

 

New York, New York 10019

 

Attention:

Secretary and General Counsel

 

E-mail:

arice@vno.com

 

 

 

with a copy (until 12:01 a.m., Eastern time, on the Distribution Date) to:

 

 

 

 

JBG Properties Inc.

 

25

--------------------------------------------------------------------------------


 

 

4445 Willard Avenue, Suite 400

 

Chevy Chase, Maryland 20815

 

Attention:

W. Matthew Kelly

 

E-mail:

mkelly@jbg.com

 

8.5                               Amendments.  This Agreement may not be
modified or amended except by an agreement in writing signed by each of the
Parties.

 

8.6                               Assignment.  This Agreement shall not be
assignable, in whole or in part, directly or indirectly, by any Party without
the prior written consent of the other Party, and any attempt to assign any
rights or obligations arising under this Agreement without such consent shall be
void; provided that, subject to compliance with Section 7, if applicable, either
Party may assign this Agreement to a purchaser of all or substantially all of
the properties and assets of such Party so long as such purchaser expressly
assumes, in a written instrument in form reasonably satisfactory to the
non-assigning Party, the due and punctual performance or observance of every
agreement and covenant of this Agreement on the part of the assigning Party to
be performed or observed.

 

8.7                               Successors and Assigns.  The provisions to
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and permitted assigns.

 

8.8                               Change in Law.  Any reference to a provision
of the Code, the Treasury Regulations or any other Tax Law shall include a
reference to any applicable successor provision or law.

 

8.9                               Authorization, Etc.  Each of the Parties
hereto hereby represents and warrants that it has the power and authority to
execute, deliver and perform this Agreement, that this Agreement has been duly
authorized by all necessary corporate action on the part of such Party, that
this Agreement constitutes a legal, valid and binding obligation of such Party
and that the execution, delivery and performance of this Agreement by such Party
does not contravene or conflict with any provision of law or the Party’s charter
or bylaws or any agreement, instrument or order binding such Party.

 

8.10                        Termination.  Notwithstanding any provision to the
contrary, in the event that the Master Transaction Agreement is terminated prior
to the Closing, this Agreement shall terminate and be of no further force and
effect.  In the event of such termination, no Party shall have any liability of
any kind to any other Party or any other Person.  After the Vornado
Distribution, this Agreement may not be terminated except by an agreement in
writing signed by the Parties.

 

8.11                        Subsidiaries.  Each of the Parties shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any entity that is contemplated
to be a Subsidiary of such Party after the Distribution Date.

 

8.12                        Third-Party Beneficiaries.  Except with respect to
Vornado Indemnified Parties and Newco Indemnified Parties, and in each case,
only where and as indicated herein, this Agreement is solely for the benefit of
the Parties and their respective Subsidiaries and shall not be deemed to confer
upon any other Person any remedy, claim, liability, reimbursement, cause of

 

26

--------------------------------------------------------------------------------


 

action or other right in excess of those existing without reference to this
Agreement.  Notwithstanding anything in this Agreement to the contrary, this
Agreement is not intended to confer upon any Newco Indemnified Parties any
rights or remedies against Newco hereunder, and this Agreement is not intended
to confer upon any Vornado Indemnified Parties any rights or remedies against
Vornado hereunder.

 

8.13                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York.

 

8.14                        Waiver of Jury Trial.  The Parties hereby
irrevocably waive any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement or the transactions contemplated
hereby.

 

8.15                        Severability.  In the event any one or more of the
provisions contained in this Agreement were to be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.  The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

8.16                        Waiver.  The Parties may waive a provision of this
Agreement only by a writing signed by the party intended to be bound by the
waiver.  A party is not prevented from enforcing any right, remedy or condition
in the Party’s favor because of any failure or delay in exercising any right or
remedy or in requiring satisfaction of any condition, except to the extent that
the Party specifically waives the same in writing.  A written waiver given for
one matter or occasion is effective only in that instance and only for the
purpose stated.  A waiver once given is not to be construed as a waiver for any
other matter or occasion.  Any enumeration of a Party’s rights and remedies in
this Agreement is not intended to be exclusive, and a Party’s rights and
remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law or in equity.

 

8.17                        No Double Recovery.  No provision of this Agreement
shall be construed to provide an indemnity or other recovery for any costs,
damages, or other amounts for which the damaged Party has been fully compensated
under any other provision of this Agreement or under any other agreement or
action at law or equity.  Unless expressly required in this Agreement, a Party
shall not be required to exhaust all remedies available under other agreements
or at law or equity before recovering under the remedies provided in this
Agreement.

 

8.18                        No Strict Construction; Interpretation.

 

(a)                                 Each of Vornado and Newco acknowledges that
this Agreement has been prepared jointly by the Parties hereto and shall not be
strictly construed against any Party hereto.

 

(b)                                 The table of contents and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in

 

27

--------------------------------------------------------------------------------


 

this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. 
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.  Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.  References to a Person are also to its
permitted successors and assigns.

 

[Remainder of page intentionally left blank]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

 

VORNADO REALTY TRUST

 

 

 

By:

/s/ Alan J. Rice

 

Name:

Alan J. Rice

 

Title:

Senior Vice President

 

[Signature Page to Tax Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

JBG SMITH PROPERTIES

 

 

 

By:

/s/ Stephen W. Theriot

 

Name:

Stephen W. Theriot

 

Title:

Chief Financial Officer

 

[Signature Page to Tax Matters Agreement]

 

--------------------------------------------------------------------------------